18-2284




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION - CANTON

       In re                                       Case No. 18-62003

       Maria B Pry                                 Chapter 7

                                                   Judge: RUSS KENDIG
       Debtor
                                                   MOTION OF U.S. BANK NATIONAL
                                                   ASSOCIATION, AS TRUSTEE FOR
                                                   SPECIALTY UNDERWRITING AND
                                                   RESIDENTIAL FINANCE TRUST
                                                   MORTGAGE LOAN ASSET-BACKED
                                                   CERTIFICATES, SERIES 2006-BC4 FOR
                                                   RELIEF FROM STAY AND
                                                   ABANDONMENT/ 1136 Reservoir Ave.,
                                                   Monessen, PA 15062


       U.S. Bank National Association, as Trustee for Specialty Underwriting and Residential
Finance Trust Mortgage Loan Asset-Backed Certificates, Series 2006-BC4, (the "Movant") moves
this Court, under Bankruptcy Code §§ 361, 362 and 363 and other sections of Title 11 of the United
States Code, and under Federal Rules of Bankruptcy Procedure 4001 and 6007 and under Local
Bankruptcy Rule 4001-01 for an order conditioning, modifying or dissolving the automatic stay
imposed by Bankruptcy Code § 362, and for abandonment of property under Bankruptcy Code §
554.
                               MEMORANDUM IN SUPPORT
       1. The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This is a
core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this motion is proper
under 28 U.S.C. §§ 1408 and 1409.
       2. On May 26, 2006, the Debtor, aka Maria Hollis, obtained a loan from Wilmington
Finance, Inc., in the amount of $56,525.00. Such loan was evidenced by a Note dated May 26,
2006, a copy of which is attached as Exhibit A. On October 16, 2008, the Debtor, aka Maria
Hollis, executed and entered into a Loan Modification Agreement with Wilshire Credit
Corporation that capitalized the arrearage owed on the loan and lowered the interest rate




  18-62003-rk     Doc 8    FILED 10/11/18      ENTERED 10/11/18 09:27:01          Page 1 of 7
from what was set forth originally in the Note. Such Loan Modification Agreement is
evidenced by the Loan Modification Agreement dated October 16, 2008, a copy of which is
attached as Exhibit “B”.
        3. To secure payment of the Note and performance of the other terms contained in it, the
Debtor, aka Maria Hollis, executed a Security Agreement in favor of Mortgage Electronic
Registration Systems, Inc., as nominee for Wilmington Finance, Inc. dated May 26, 2006 (the
"Security Agreement"). The Security Agreement granted a lien on the real property located at 1136
Reservoir Ave., Monessen, PA 15062 owned by the Debtor (the “Collateral”). The Collateral is
more fully described in the Security Agreement (check one):
                X    attached as Exhibit C;
                        OR
                __ contained in the Note, attached as Exhibit A.
        4. The lien created by the Security Agreement was duly perfected by:
                X Filing of the Security Agreement in the office of the Westmoreland County
                Recorder on June 8, 2006.

                __Filing of the UCC-1 Financing Statement in the office of
                      ___________________________________________ on ___________.
                __Notation of the lien on the Certificate of Title.
                __Other (state with particularity)_________________________________.
A copy of the recorded Security Agreement, UCC-1 Financing Statement, Certificate of Title or
other document, as applicable, is attached as Exhibit B. Based on Debtor’s Schedule D, the lien is
the 1st lien on the Collateral.

        5. The entity in possession of the original Note as of the date of this motion, is U.S. Bank
National Association, as Trustee for Specialty Underwriting and Residential Finance Trust
Mortgage Loan Asset-Backed Certificates, Series 2006-BC4, 8950 Cypress Waters Blvd., Coppell,
TX 75019.
        6. The entity servicing the loan is: Nationstar Mortgage LLC d/b/a Mr. Cooper, 8950
Cypress Waters Blvd., Coppell, TX 75019. Attached are redacted copies of any documents that
support the claim, such as promissory notes, purchase order, invoices, itemized statements of
running accounts, contracts, judgments, mortgages, and security agreements in support of right to
seek a lift of the automatic stay, foreclose, approve short sale or execute a Deed in Lieu if
necessary.




   18-62003-rk      Doc 8         FILED 10/11/18   ENTERED 10/11/18 09:27:01           Page 2 of 7
   7. The Note was transferred, as evidenced by the following:

          a. If the collateral is real estate:
                  i.      Under Uniform Commercial Code § 3-203(a) as applicable under
                          state law in effect where the property is located, from the original
                          lender:
                                   __ N/A.
                                   OR
                                   __ By endorsement on the Note,
                                   payable to_______________________________________.
                                   OR
                                   __ By blank endorsement on the Note.
                                   OR
                                   __    By allonge attached to the Note,
                                   payable to_______________________________________.
                                   OR
                                   X By blank allonge, attached to the Note. Movant is
                                   entitled to enforce the Note pursuant to O.R.C. § 1303.31
                                   because it is in possession of the Note and therefore is the
                                   holder of the Note.
                                   OR
                                   __ The Note is not endorsed to the Movant, or is not
                                   endorsed in blank with an allegation that the Movant is in
                                   possession of the original Note. The factual and legal basis
                                   upon which the Movant is entitled to bring this motion is
                                   (explain with particularity and attach supporting
                                   documentation):
                                   _________________________________________________
                                   _________________________________________________.
                                   OR
                                   __ By endorsement on the Note or by allonge attached to
                                   the Note, through a power of attorney. If this box is checked,
                                   a copy of the power of attorney is attached as Exhibit <___>.
                                   Explain why it provides Movant the authority to endorse the
                                   Note:
                                   ________________________________________________
                                   ________________________________________________.
                  ii.     Under Uniform Commercial code § 3-203(a) as applicable under
                          state law in effect where the property is located, from the <FIRST
                          TRANSFEREE to <_____________________________>[ADD
                          ADDITIONAL TRANSFER SECTIONS AS APPROPRIATE. THE
                          LAST TRANSFEREE MUST BE THE MOVANT].




18-62003-rk   Doc 8      FILED 10/11/18          ENTERED 10/11/18 09:27:01         Page 3 of 7
                       iii.    A court has already determined that Movant has the ability toenforce
                               the Note with judgment dated <INSERT DATE OF JUDGMENT> in
                               the <INSERT NAME OF COURT>. A copy of the judgment is
                               attached at Exhibit <__>.
                       iv.     Other ______________________________ [explain].


               b. If the Collateral is not real estate (check one):
                       X N/A.
                       OR
                       __ From the original lender to <FIRST TRANSFEREE> by <STATE
                       METHOD OR DOCUMENT EFFECTING TRANSFER> [ADD
                       ADDITIONAL TRANSFER SECTIONS AS APPROPRIATE. THE LAST
                       TRANSFEREE MUST BE THE MOVANT.]
       8. The Security Agreement was transferred as follows (check one):
                       __ N/A.
                               OR
                       XFrom the original lender, mortgagee, or mortgagee’s nominee on
                        March 13, 2018 to Movant. The transfer is evidenced by the
                        document(s) attached to this Motion as Exhibit D.
       9. The value of the Collateral is $19,000.00. This valuation is based on the Broker’s Price
Option dated October 9, 2017 of the entire parcel.
       10. As of the date of this Motion, there is currently due and owing on the Note the
outstanding principal balance of $39,187.59, plus interest accruing thereon at the rate of 8.52% per
annum [$9.15 PER DAY] from April 1, 2017, as described in more detail on the worksheet. The
total provided in this paragraph cannot be relied upon as a payoff quotation.
       11. The amount due and owing on the Note as set forth in paragraph 10 DOES NOT
include a credit for the sum held in a suspense account by the Movant. The amount of the credit is
N/A.
       12. Other parties known to have an interest in the Collateral besides the Debtor, the Movant,
and the trustee are (check all that apply):
               X N/A.
               __ The <COUNTY> County Treasurer, for real estate taxes, in the amount of
               $<AMOUNT>.
               __    <CO-OWNERS, IF APPLICABLE, STATE NAME>.
               __ <AND OTHER PARTY HOLDING A LIEN, IF APPLICABLE, IN THE
               AMOUNT OF $___________ [ADD ADDITIONAL PARTIES AS
               APPROPRIATE]>.




   18-62003-rk      Doc 8     FILED 10/11/18       ENTERED 10/11/18 09:27:01         Page 4 of 7
       13. The Movant is entitled to relief from the automatic stay under § 362(d) for these
reason(s) (check all that apply):
               __ Debtor has failed to provide adequate protection for the lien held by the
               Movant for these reasons:

               __ Debtor has failed to keep the Collateral insured as required by the Security
               Agreement.
               __ Debtor has failed to keep current the real estate taxes owed on the Collateral.
               X     Debtor has failed to make periodic payments to Movant for the months of May
               2017 through October 2018 which unpaid payments are in the aggregate amount of
               $9,808.17 through October 4, 2018. The total provided in this paragraph cannot be
               relied upon as a reinstatement quotation.
               XDebtor has no equity in the Collateral, because the Collateral is valued at
               $19,000.00, and including the Movant’s lien, there are liens in an aggregate amount
               of $67,359.29 on the Collateral.
               __ Other cause (set forth with specificity):____________________________
       14. Movant has completed the worksheet attached as Exhibit "E".
       15. Movant is entitled to an order directing the trustee to abandon the Collateral under
11 U.S.C. §554(b) for these reasons (check all that apply):

               __ The Collateral is burdensome to the estate because
               ___________________________________________________________.
               __ The Collateral is of inconsequential value and benefit to the estate because
               upon liquidation of the Collateral no proceeds will remain for the benefit of the
               estate.


15. This Motion conforms to the standard form adopted in this District except this Motion
contains a request that the 14-day stay imposed under Federal Rules of Bankruptcy
Procedure 4001(a)(3) be waived.




#
#
#
#
#
#




    18-62003-rk    Doc 8     FILED 10/11/18      ENTERED 10/11/18 09:27:01          Page 5 of 7
   WHEREFORE, Movant prays for an Order from the Court granting:
         (a) granting Movant relief from the automatic stay of Bankruptcy Code § 362 to
         permit Movant to proceed under applicable nonbankruptcy law;
         (b) authorizing and directing the Chapter 7 Trustee to abandon the Collateral under
         Bankruptcy Code § 554; and,
         (c) that, notwithstanding the provisions of 4001(a)(3) of the Federal Rules of
         Bankruptcy Procedure, that the relief from stay not be stayed for 14 days, but
         shall become effective immediately.


                                               Respectfully submitted,

                                               /s/ Phyllis A. Ulrich
                                               Carlisle, McNellie, Rini, Kramer & Ulrich
                                               Co., L.P.A.
                                               By: Phyllis A. Ulrich (0055291)
                                                    Christopher P. Kennedy (0074648)
                                               24755 Chagrin Blvd.,
                                               Cleveland, OH 44122-5690
                                               216-360-7200 Phone
                                               (216) 360-7212 Facsimile
                                               bankruptcy@carlisle-law.com
                                               Attorneys for Movant:
                                               U.S. Bank National Association, as Trustee for
                                               Specialty Underwriting and Residential
                                               Finance Trust Mortgage Loan Asset-Backed
                                               Certificates, Series 2006-BC4




18-62003-rk   Doc 8   FILED 10/11/18       ENTERED 10/11/18 09:27:01           Page 6 of 7
                                CERTIFICATE OF SERVICE

        I certify that on October 11, 2018, a true and correct copy of U.S. Bank National
Association, as Trustee for Specialty Underwriting and Residential Finance Trust Mortgage Loan
Asset-Backed Certificates, Series 2006-BC4's Motion for Relief from Stay and Abandonment was
served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

       Russell James Long, on behalf of Maria B Pry, Debtor, at rlong9@gmail.com
       Anthony J. DeGirolamo, on behalf of the Chapter 7 Trustee's                    office   at
       ajdlaw@sbcglobal.net
       Office of the United States Trustee, at (registered address)@usdoj.gov

And by regular U.S. Mail, postage paid, on:

       Maria B Pry, at 4691 Baker Road, Crestline, OH 44827



                                                  /s/ Phyllis A. Ulrich
                                                  Carlisle, McNellie, Rini, Kramer & Ulrich
                                                  Co., L.P.A.
                                                  By: Phyllis A. Ulrich
                                                       Christopher P. Kennedy




  18-62003-rk     Doc 8    FILED 10/11/18      ENTERED 10/11/18 09:27:01         Page 7 of 7
